Citation Nr: 1440819	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depressive disorder.   

2.  Entitlement to service connection for a pelvic disorder (also claimed as pelvic cancer).

3.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.M. (the Veteran's friend)

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record indicates that the Veteran has also been diagnosed with major depressive disorder and adjustment disorder.  Although not claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in April 2012.  A transcript of this proceeding has been associated with the claims file.  

The issues of entitlement to service connection for a pelvic disorder and for an acquired psychiatric disorder other than major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service connected disabilities aggravate her depressive disorder. 


CONCLUSION OF LAW

Depressive disorder is secondary to the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits (VCAA) are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the Board is granting entitlement to service connection for depressive disorder, the only claim being decided herein; therefore, this decision constitutes a full grant of the benefits sought on appeal with regard to this issue, and no further discussion regarding VCAA notice or assistance duties is required.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's claimed major depressive disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

With respect to the Veteran's claim for entitlement to service connection for major depressive disorder, she asserts that this disorder developed secondary to her gynecological issues which were not resolved while in service.  At the outset, the Board notes that service connection is currently in effect for a cerebella tumor with seizure residuals, post-operative with surgery scar; ulcer disease with reflux and dysphagia; rhinitis with maxillary cyst to include sinusitis; left vocal cord paralysis; temporomandibular joint dysfunction; infertility; pituitary microadenoma; and left eye retinal tear.  

Service treatment records are negative for a psychiatric disorder.  Significantly, the June 1993 separation examination shows a normal psychiatric system and in the June 1993 report of medical history the Veteran specifically denied "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  VA outpatient treatment records show that the Veteran was diagnosed with major depressive disorder in September 1997.  Subsequent VA treatment records show a diagnosis of PTSD beginning in June 2005.  

The Veteran was afforded a VA psychiatric examination in June 2011 and was diagnosed with both depressive disorder and PTSD.  While the VA examiner opined that the Veteran's PTSD was not related to her military service (specifically opining that the Veteran's PTSD was not related to a documented December 1976 in-service assault), the examiner failed to opine whether the Veteran's depressive disorder was related to her military service, to include as secondary to a service-connected disorders.  As noted above, the Veteran is service connected for several serious conditions to include cerebella tumor with seizure residuals, post-operative with surgery scar; ulcer disease with reflux and dysphasia; rhinitis with maxillary cyst to include sinusitis; left vocal cord paralysis; temporomandibular joint dysfunction; infertility; pituitary microadenoma; and left eye retinal tear.  Further, VA outpatient treatment records noted that the Veteran has related some of her psychological problems to her service-connected health problems.  

The Board remanded the matter in August 2012 for additional development to include obtaining a clarifying opinion from the June 2011 examiner as to whether or not the Veteran's depression is aggravated by her service connected disabilities.  The June 2011 examiner responded in an August 2012 report essentially indicating that the Veteran's service connected disabilities aggravate her depression.  The August 2012 VA examiner opined that the Veteran's diagnosed major depressive disorder and PTSD did not have their onset in service and were not otherwise related to the Veteran's period of military service.  However, although the examiner opined that none of the Veteran's service-connected disabilities caused her to develop PTSD, he opined that her service-connected disabilities were likely to have contributed to the onset of her depressive symptoms.  The examiner pointed to several instances in the record where the Veteran's depression was noted to be secondary to her inability to have children (service-connected infertility).  Furthermore, the examiner opined that the Veteran's service-connected disorders were as likely as not aggravating her depressive symptoms, although there were not likely to aggravate her PTSD.  

As there is a current diagnosis of depressive disorder as well as a medical opinion linking the etiology of the Veteran's depression to her service-connected disabilities, the criteria for the awarding of service connection for depressive disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.



ORDER

Service connection for depressive disorder is granted, as secondary to her service connected disabilities.


REMAND

In August 2012, the Board remanded the appeal so that VA examinations could be conducted and/or so VA opinions could be obtained with respect to the Veteran's claims of entitlement to service connection for a pelvic disorder and an acquired psychiatric disorder.  These VA medical reports were obtained in August 2012 and September 2012.  

With respect to the pelvic disorder claim, the September 2012 VA examiner was explicitly directed to review the claims file, to include the service treatment records and post-service treatment records reflecting complaints of pelvic pain, as well as the VA treatment records showing a tumor of the uterus and endometriosis requiring total abdominal hysterectomy in August 2005.  The examiner was also directed to acknowledge the Veteran's allegations of pelvic pain beginning in military service and continuing since military service.  The examiner was then asked to opine as to whether the Veteran currently suffered from a pelvic disorder manifested by pelvic pain (to include any residuals of the August 2005 total abdominal hysterectomy with resulting scar) and, if so, whether it was at least as likely as not that any current pelvic disorder was the result of or was first manifested during her military service.  

Pursuant to the Board's remand instructions, the Veteran was provided with a VA examination in September 2012, at which time she was diagnosed as having adenomyosis, status post hysterectomy, as well as self-reported chronic/persistent pelvic pain of unclear etiology.  The examiner acknowledged that the Veteran reported chronic, persistent pelvic pain which was not clearly associated with her menstrual cycle in the 1973 to 1974 time frame.  Moreover, the examiner acknowledged that the Veteran was treated for pelvic pain in May 1978 and for pelvic bloating in July 1993, as evidenced by her service treatment records.  However, the examiner emphasized that there was no documentation of persistent or chronic pelvic pain in other obstetrics and gynecological visits, and then concluded that the Veteran's current pelvic disorder was less likely as not the result of, or first manifested during, the Veteran's period of active service.  However, no additional rationale for this opinion was provided.

In his July 2014 Post-Remand Brief, the Veteran's representative argued that the September 2012 VA examination was inadequate because the examiner failed to provide an adequate rationale as to why the documented instances of treatment for pelvic symptomatology in May 1978 and July 1993, in light of her competent reports of continuous pelvic pain since service, were not manifestations of the Veteran's current pelvic disorder.  The Board agrees.  This is a medical question which is beyond the purview of the Board, and the United States Court of Appeals for Veteran's Claims (the Court) has held that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds that the September 2012 VA gynecological conditions examination is inadequate, and that an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate). 

With respect to the acquired psychiatric disorder (other than depressive disorder) claim, the Board reiterates its finding above that the Veteran is entitled to service connection for depressive disorder.  However, the Veteran has also been diagnosed as having PTSD and adjustment disorder.  Significantly, the Veteran asserts that these disorders developed secondary to her gynecological issues which were not resolved while in service.  The Board notes that the Veteran is already service-connected for infertility; and, as discussed above, currently seeks entitlement to service connection for a pelvic disorder.  Since the resolution of the Veteran's claim for entitlement to service connection for a pelvic disorder may affect the outcome of her claim for entitlement to service connection for an acquired psychiatric disorder (other than major depressive disorder) claimed as secondary to gynecological issues, the Board finds that the claim for an acquired psychiatric disorder (other than depressive disorder) must also be remanded as inextricably intertwined with the claim for service connection for a pelvic disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the September 2012 VA gynecological examiner, or to another equally qualified examiner, and ask for a clarification of the September 2012 opinion with respect to whether the Veteran's diagnosed pelvic pain was etiologically related to her period of active duty service.  

The VA examiner is specifically directed to review the claims file including the service treatment records and post-service treatment records reflecting complaints of pelvic pain along with the VA treatment records showing a tumor of the uterus and endometriosis requiring total abdominal hysterectomy in August 2005.  The examiner is also directed to the Veteran's allegations of pelvic pain beginning in military service and continuing since military service.    

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently-diagnosed pelvic pain is the result of or was first manifested during her military service.  In doing so, the examiner is asked to specifically reference the Veteran's in-service treatments for pelvic pain in May 1978 and for pelvic bloating in July 1993, and to determine the likelihood that these instances of in-service treatment were initial manifestations of, or otherwise etiologically related to, her currently-diagnosed pelvic pain.  

A complete rationale for any opinion offered should be provided.  If the addendum opinion cannot be provided without another clinical examination of the Veteran, such examination should be scheduled.  If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limit of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.  If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.  If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


